Order entered September 16, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-19-00569-CV

     TERESA WARD COOPER, AS NEXT FRIEND OF JANE DOE/D.T., Appellant

                                               V.

                          FIRST FINANCIAL BANK, N.A., Appellee

                      On Appeal from the 380th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 380-01566-2016

                                           ORDER
       We REINSTATE this appeal as the findings of fact and conclusions of law for which we

abated have been filed.

       By motion filed September 13, 2019, appellant has informed the Court she requested

additional or amended findings and conclusions. Although our order abating the appeal directed

Collin County District Clerk Lynn Finley to file, no later than September 4, 2019, a supplemental

clerk’s record containing any request for additional or amended findings and conclusions and

any additional or amended findings and conclusions, appellant notes no supplemental clerk’s

record has been filed. Appellant asks we order the supplemental record be filed.

       We GRANT the motion and ORDER Ms. Finley to file a supplemental clerk’s record

containing the request for additional or amended findings no later than September 26, 2019. The
supplemental clerk’s record shall also include any additional or amended findings filed by the

trial court or written verification no such findings were made. As the reporter’s record has been

filed, we further ORDER appellant to file her opening brief within thirty days of the filing of the

supplemental clerk’s record.

           We DIRECT the Clerk of the Court to send a copy of the order to Ms. Finley and the

parties.

                                                     /s/    KEN MOLBERG
                                                            JUSTICE